DETAILED ACTION
This is a response to the Amendment to Application # 16/214,045 filed on November 27, 2020 in which claims 1-20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, of which claims 11-20 are withdrawn from consideration; claims 1-10 are rejected for double patenting; claims 1-10 are rejected under 35 U.S.C. § 101; claim 9 is rejected under 35 U.S.C. § 112(a); claims 1-10 are rejected under 35 U.S.C. § 112(b); claims 1-8 and 10 are rejected under 35 U.S.C. § 102(a)(2); and claim 9 is rejected under 35 U.S.C. § 103.

Election/Restrictions
Newly amended claims 11-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly amended claims 11 and 16 are directed to inventions that are independent or distinct from the original claimed invention for the following reason: previous claims 11 and 16 were directed to an apparatus a form builder using a voice command system (Invention I, classified in G10L15/22). Current claim 11 is directed to an apparatus for designing forms using a search index (Invention II, classified in G06F16/14) while current claim 16 is directed to an apparatus for designing forms to fit narrow display screens (Invention III, classified in G09G2340/145).
The inventions are independent or distinct, each from the other because:

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R. § 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to because Figures 3-34, 38-72, and 74 are unfocused and difficult to read. Additionally, Applicant appears to have submitted color photographs without complying with the appropriate processes under 37 C.F.R. § 1.84(b)(2). The examiner recommends replacing these color photographs with line drawings.


Specification
The present specification is replete with trademarks, including at least the use of the terms PDF, FormTitan, Salesforce, TechTerms, Azure, MySQL, PostgreSQL, Redis, Visual Studio, HubConnect, and Microsoft. These terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected, and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 1, this claim is directed to an abstract idea without significantly more. The claims recite a method for creating a form.
The limitation “providing at least one form element within the form builder for receiving form data input from an end user, wherein each form element is associated with a conditional rule builder” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. That is, a person could easily and efficiently design a form with pen and paper while associating the rules with conditions in his or her mind. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element that are not sufficient to amount to significantly more. For example, the limitation “providing a website interface within a customizable application builder with a plurality of user interactive visualization tools” merely describes the user interface, which is the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than the technological environment or insignificant extra solution activity that cannot provide an inventive concept. Therefore, this claim is not patent eligible.

claim 2, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires converting the HTML form into a PDF form, which is merely data gathering. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 3, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires that multiple users are capable of accessing the form, which is merely a well-understood, routine, and conventional activity. See MPEP § 2106.05(d). See David Boxer; Collaboration and Editing in Google Forms; October 31, 2016; blackeschool.org; Pages 1-2. Therefore, this claim is not patent eligible.

Regarding claim 4, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires providing the form builder to a user, which is merely an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires using the form builder, which is merely an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 6, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires using 

Regarding claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires providing a website interface configured for features that are never actually invoked by the claims, which is merely an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely allows for the use of drag and drop, which is merely an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 9, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires the form builder to access data, which is merely data gathering. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires the form builder to access data, which is merely data gathering. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claim 9, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “‘using the customizable application builder website interface to access integrated bi-directional form data of a third party customer relationship management platform that is an alternative login to an administrative login” in the application as filed. Although the applicant has stated that support for all included amendments can be found in paragraphs 85, 86, 110, 112, 118, 137, 140, 151, 152, 173, 368, and 369 and Figs, 5, 7, 16, and 22, (Remarks 10), the examiner was unable to locate support for this limitation in those locations. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Therefore, claim9 fails to comply with 35 U.S.C. § 112(a).

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 2, 4, 5, and 8, these claims contains the trademark “PDF.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular document format and, accordingly, the identification/description is indefinite.

Regarding claims 3, 6, 7, 9, and 10, these claims depend from claim 1 and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hoberman, US Publication 2019/0004773 (hereinafter Hoberman).

Regarding claim 1, Hoberman discloses a method comprising “providing a website interface within a customizable application builder with a plurality of user interactive visualization tools” (Hoberman ¶¶ 46, 147) by disclosing that the system may be implemented in a web browser (i.e., “a website interface” is provided, ¶ 147) and that the system provides an interactive form builder (¶ 46). Additionally, Hoberman discloses “wherein the plurality of user interactive visualization tools includes a form builder configured to integrate bi-directional form data with a third party customer relationship management platform for creating at least one form” (Hoberman ¶ 41) by indicating that the form data may be stored and retrieved (i.e., is bi-directional) from third party platforms. The examiner notes that the recitation that the third party platform is “customer relationship management” is merely a statement of intended use and accorded no patentable weight.1 Further, Hoberman discloses “providing at least one form element within the form builder for receiving form data input from an end see also Claim 3) by disclosing that the form components may be associated with conditional rules. Moreover, Hoberman discloses “providing a plurality of application creation user and end user controls for getting and pushing data between the third party customer relationship management platforms” (Hoberman ¶¶ 24, 41, 143) by disclosing that the data may be storing the data (i.e., pushing, ¶ 24) and retrieving (i.e., pulling, ¶ 143) the data and that the data may be on a third party platform (¶ 41). Likewise, Hoberman discloses “providing a plurality of user interactive visualization tool drag and drop form elements configured to create a customizable pdf of the form providing at least one form element-configured to access the push data using encrypted credentials” (Hoberman ¶¶ 70, 78) by indicating the inclusion of drag and drop tools for create a PDF of the form and that the form may require the use of a password. Finally, Hoberman discloses “providing an encrypted version of the form for allowing the end user to securely digitally sign the encrypted form.” (Hoberman ¶ 83).

Regarding claim 2, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “providing an auto pdf mapping tool configured to automatically generate a pdf form representing a replicated html version of the form, including integrating form elements and form input from the end user” (Hoberman ¶¶ 37, 70) by disclosing that the data may be converted into a PDF file and indicating that the form may be implemented in HTML. 

Regarding claim 3, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “providing a collaboration element configured to allow multiples user to collaborate on a single form with levels of form authorization for the collaborative users” (Hoberman ¶¶ 54, 78) by allowing the form to be passed among users, which is a form of collaboration, and including a password requirement, indicating that each user has some level of form authorization.

Regarding claim 4, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “providing the form builder with at least one form element to build customizable pdf forms.” (Hoberman ¶ 46, Fig. 3).

Regarding claim 5, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “using the customized form builder with at least one visualization tool form element to create customizable pdf forms.” (Hoberman ¶ 46, Fig. 3).

Regarding claim 6, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “using the customized form builder with at least one form element configured with at least one conditional rule builder” (Hoberman ¶ 90, see also Claim 3) by disclosing that the form components may be associated with conditional rules.

Regarding claim 7, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “providing a website interface configured to employ a customized customer relationship management platform get feature for cross platform integration with user customer relationship management platforms” (Hoberman ¶¶ 41, 142) by providing for “get” features and indicating that the system may access third party platforms.

Regarding claim 8, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “manual pdf mapping configured for allowing 

Regarding claim 10, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman discloses “using the customizable application builder website interface to access the plurality of application creation user and end user controls for getting and pushing data between the third party customer relationship management platform” (Hoberman ¶¶ 24, 41, 143) by disclosing that the data may be storing the data (i.e., pushing, ¶ 24) and retrieving (i.e., pulling, ¶ 143) the data and that the data may be on a third party platform (¶ 41).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Hoberman in view of Nuggehalli et al., US Publication 2019/0306227 (hereinafter Nuggehalli).

Regarding claim 9, Hoberman discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Hoberman does not appear to explicitly disclose “using the customizable application builder website interface to access integrated bi-directional form data of a third party customer relationship management platform that is an alternative login to an administrative login.”
However, Nuggehalli discloses that it is well known in the art of third party data platforms to provide both access tokens and separate administrator login credentials, making the access tokens and “alterative login” to the administrator logins. (Nuggehalli ¶¶ 85, 202). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Nuggehalli was combined with Hoberman, the alternative logins of Nuggehalli would be used with the password system of Hoberman. Therefore, the combination of Hoberman and Nuggehalli at least teaches and/or suggests the claimed limitation “using the customizable application builder website interface to access integrated bi-directional form data of a third party customer relationship management platform that is an alternative login to an administrative login,” rendering it obvious. 
Hoberman and Nuggehalli are analogous art because they are from the “same field of endeavor,” namely that of accessing third party platforms. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hoberman and Nuggehalli before him or her to modify the password component of Hoberman to include the alternative logins of Nuggehalli.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Hoberman teaches the “base device” for designing electronic forms that access third party platforms. Further, Nuggehalli teaches the “known technique” for accessing third party platforms using alternative logins that is applicable to the base device of Nuggehalli. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant's arguments with respect to the double patenting rejection (Remarks 10), filed November 27, 2020 have been fully considered but they are not persuasive. Specifically, no terminal disclaimer appears to have been filed.

Applicant’s arguments with respect to claims 1-20 under 35 U.S.C. §§ 112(b) and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Underwood, US Patent 7,100,195, System and method for designing electronic forms.
Maxwell et al., US Patent 7,962,845, System and method for designing electronic forms. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009).